UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 16-1722


HANES CARIBE, INC.,

                    Plaintiff – Appellant,

             v.

GLOBAL MANUFACTURERS AND CONTRACTORS, S.A.,

                    Defendant – Appellee.


Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. N. Carlton Tilley Jr., Senior District Judge. (1:15-cv-00972-NCT-LPA)


Argued: May 10, 2017                                               Decided: June 5, 2017


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


ARGUED: Adam Howard Charnes, KILPATRICK TOWNSEND & STOCKTON LLP,
Winston-Salem, North Carolina, for Appellant. Donald B. Kaufman, MCNEES
WALLACE & NURICK LLC, Harrisburg, Pennsylvania, for Appellee. ON BRIEF:
Jason M. Wenker, Winston-Salem, North Carolina, Thurston H. Webb, KILPATRICK
TOWNSEND & STOCKTON LLP, Atlanta, Georgia, for Appellant. Christopher A. Page,
YOUNG MOORE AND HENDERSON, P.A., Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Plaintiff Hanes Caribe, Inc. appeals from the judgment of dismissal entered in the

Middle District of North Carolina in favor of defendant Global Manufacturers and

Contractors, S.A. (“GMC”). The district court, by Memorandum Opinion and Order of

June 1, 2016, ruled that it lacked personal jurisdiction over GMC, denied several related

motions, and rejected the effort of Hanes Caribe to litigate its dispute with GMC in the

federal court in North Carolina. See Hanes Caribe, Inc. v. Global Mfrs. & Contractors,

S.A., No. 1:15-cv-972, at 27-36 (M.D.N.C. June 7, 2016) (the “Opinion”) (explaining after

thorough analysis the lack of federal jurisdiction in dispute involving GMC, a Haitian

manufacturer of T-shirts (on the one hand), and Hanes Caribe, a foreign subsidiary of North

Carolina-based Hanesbrands (on the other hand)).

       We have carefully assessed the contentions of the parties, as explained in their well-

crafted briefs and at oral argument. We have also reviewed and evaluated the record on

appeal and the various factual and legal authorities relied upon and argued by the parties.

Pursuant thereto, we are satisfied that the jurisdictional ruling made by the district court is

the proper one. * We are therefore content to affirm the judgment on the basis of the court’s

well-reasoned Opinion.


       *
          Hanes Caribe, in pursuing its jurisdictional contention, primarily relies on our
decision in Universal Leather, LLC v. Koro AR, S.A., 773 F.3d 553 (4th Cir. 2014). This
litigation, however, is readily distinguishable from Universal Leather, in that GMC did not
purposefully avail itself of the laws of North Carolina. As the district court recognized,
the finding of personal jurisdiction in Universal Leather was significantly impacted by the
fact that the defendant had initiated contact with the forum state and repeatedly reached
into the forum state to transact business during in-person visits. In this case, on the other
hand, there was no solicitation of business by GMC in North Carolina. GMC simply

                                              2
                                                                         AFFIRMED




performed a service contract and made T-shirts that were delivered to Hanes Caribe in
Haiti. On this record, as the district court correctly recognized, GMC did not take
advantage of the laws or economic benefits of North Carolina.

                                         3